UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: PARVIN KASHANI SHAFFAAT,
Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,
                                                                    No. 98-1340
v.

TWENTY-EIGHT VARIOUS FIREARMS,
Defendant,

SEYED AHMAD SHAFFAAT,
Claimant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
J. Frederick Motz, Chief District Judge.
(CA-96-2628-JFM)

Submitted: December 8, 1998

Decided: December 29, 1998

Before MURNAGHAN and WILKINS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Dismissed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Walter Stephen Booth, Bethesda, Maryland, for Appellant. Lynne A.
Battaglia, United States Attorney, W. Warren Hamel, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Parvin Kashani Shaffaat seeks to appeal the district court's order
granting the United States' motion for summary judgment for forfei-
ture of twenty-eight firearms pursuant to 18 U.S.C.A. § 924(d)(1)
(West Supp. 1998). Because she lacks standing to appeal the forfei-
ture order, we dismiss for want of jurisdiction.

Parvin Shaffaat's husband, Seyed Ahmad Shaffaat, was convicted
of two counts of possessing unregistered firearms and one count of
dealing in firearms without a license. Following his conviction, the
United States filed a civil complaint for forfeiture of twenty-eight
firearms. Seyed Shaffaat lay claim to the firearms, answered the com-
plaint, and responded to the motion for summary judgment. At no
time during the criminal or civil proceedings did Parvin Shaffaat
claim an ownership interest in, or otherwise contest the forfeiture of,
the firearms. Nonetheless, following the entry of summary judgment
of forfeiture, she filed a pro se notice of appeal. Seyed Shaffaat did
not note an appeal.

The United States argues that we should dismiss the appeal because
Parvin Shaffaat is not a proper party to the appeal. She responds that
the United States improperly raised--and thus waived--this issue.
She also alleges that she is an aggrieved nonparty entitled to appeal
under Loc. R. 12(a) because the firearms in question actually were
being held in trust for her minor son and she is his sole guardian now
that her husband is incarcerated.

"Federal courts are courts of limited jurisdiction. They possess only
that power authorized by Constitution and statute." Kokkonen v.
Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). There is no
requirement that a party disputing appellate jurisdiction do so through
any particular means. Rather, we are obligated to satisfy ourselves

                    2
that we have jurisdiction over an appeal, even if neither party contests
jurisdiction. See Bender v. Williamsport Area Sch. Dist., 475 U.S.
534, 541 (1986); Randall v. United States, 95 F.3d 339, 344-45 (4th
Cir. 1996).

Parvin Shaffaat failed to demonstrate an ownership, possessory, or
security interest in the firearms so as to give her Article III standing
to challenge the forfeiture. See United States v. Accounts 3034504504
& 144-071433, 971 F.2d 974, 984-85 (3d Cir. 1992). Unlike her hus-
band, she did not file in the district court a verified claim to the fire-
arms in accordance with Supp. R. Civ. P. 6(c). Thus, she also lacks
statutory standing. See id. at 984; United States v. Property at 4492
Livonia Rd., 889 F.2d 1258, 1262 (2d Cir. 1989). She was not a party
to the proceedings below, nor did she seek to intervene in the district
court.

As a nonparty who is not bound or otherwise sufficiently affected
by the district court's final order, Parvin Shaffaat lacks standing to
appeal that order. See Marino v. Ortiz, 484 U.S. 301, 304-305 (1988);
United States v. Kirschenbaum, 156 F.3d 784, 794 (7th Cir. 1998).
We therefore dismiss the appeal for want of jurisdiction. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the material before the court and argument would
not sufficiently aid the decisional process.

DISMISSED

                     3